DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 24 January 2022 is being considered by the examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a column number of the multi-column pixel circuit corresponding to the second zone is greater than a column number of the multi-column pixel circuit corresponding to the first zone, and the column number of the multi-column pixel circuit corresponding to the first zone  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 first recites “the plurality of pixel circuits being divided into a plurality of groups…a first switching unit being provided on a connection line of at least one group of pixel circuits” then later recites “wherein the control mechanism is configured to control at least one group of pixel circuits to be connected to the signal reading mechanism through the first switching units” which is indefinite because first the claim gives the option of only having switches between on group but then also allows for the option of all of the groups of pixels being connected through the switches, which wouldn’t be possible if there are only switches between one group. 
Claims 2-10 are rejected due to their dependency from claim 1.
For examination purposes, the examiner will interpret that a switching unit is provided on a connection line between all of the groups of pixels so as to allow the connection of at least one group of pixel circuits to be connected to the signal reading mechanism through the first switching units as claimed.
Claims 4, 5, 7 and 9 are further indefinite because they recites “continuously arranged” however display modules are of a finite size and thus the zones cannot possibly be arranged continuously, and thus it is unclear what the applicant is intending to claim.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2021/0034833).

Regarding claim 1, Cheng et al. disclose a display module, applicable to a terminal, comprising: 
a signal reading mechanism (Figure 14A, 163 is a signal reading mechanism [116, Figure 3]); 

a control mechanism connected to the first switching unit and the signal reading mechanism respectively (Figure 3, 130 is a control mechanism connected to mux1 and 163 [116]. See paragraph [0037].), wherein the control mechanism is configured to control at least one group of pixel circuits to be connected to the signal reading mechanism through the first switching unit, and to control the signal reading mechanism to read fingerprint signals collected by the at least one group of pixel circuits connected to the signal reading mechanism (Pixels 126 are connected to 116 [163] by the switches in mux1 when turned on to control the reading of the fingerprint image. See Figures 14B and 15A and paragraph [0071].).

Regarding claim 2, Cheng et al. disclose the display module of claim 1, wherein the signal reading mechanism comprises a plurality of signal reading units (Figure 14BA shows a plurality of reading units as N channels.) each signal reading unit being connected to a common communication bus (Figure 14A shows a common bus [wiring 
wherein the control mechanism is configured to control each common communication bus to be connected to a group of pixel circuits through the first switching unit (Figures 14A and 14B shows that each common bus of wiring 119 is connected to groups of pixels through mux1.), and to control the signal reading unit to read fingerprint signals collected by the group of pixel circuits connected to the corresponding common communication bus (Figure 15A, the signal reading unit 163 reads the fingerprint signals during T2.).

Regarding claim 3, Cheng et al. disclose the display module of claim 1, wherein the plurality of pixel circuits of the fingerprint collection mechanism are provided over the entire display module (Figure 2 shows 126 over the entire display.), and the plurality of pixel circuits of the fingerprint collection mechanism are arranged in a plurality of rows and a plurality of columns (Figure 2 shows pixel circuits in rows and columns), wherein each column of pixel circuits forms a group of pixel circuits (Figures 14A and 14B show that the columns form the groups of pixels.).

Regarding claim 4, Cheng et al. disclose the display module of claim 3, wherein the display module comprises a plurality of zones continuously arranged in a preset direction (Figures 14A and 14B show three zones connected alternately to every third column, where the zones are continuously arranged in a column direction.), and each zone corresponds to a multi-column pixel circuit (The 3 zones are every third column, 

Regarding claim 5, Cheng et al. disclose the display module of claim 4, wherein the display module comprises a first zone, a second zone, and a third zone continuously arranged in a preset direction (Figures 14A and 14B show three zones connected alternately to every third column, where the zones are continuously arranged in a column direction. Thus a first zone is the 1st, 4th, 7th, etc., the second zone is the 2nd, 5th, 8th, etc., and the third zone is the 3rd, 6th, 9th, etc.), each of the first zone, the second zone and the third zone corresponding to a multi-column pixel circuit (The 3 zones are every third column, and thus corresponds to a multi-column pixel circuit); and
wherein the control mechanism is configured to control the pixel collection mechanism to be in a first state or a second state through the first switching unit (Figure 15A, where a first state is a fingerprint sensing period T2 is a first frame, and a second state is a fingerprint sensing period T2 is a second frame [not shown]), wherein in the first state, the multi-column pixel circuits corresponding to the first zone and the second zone are connected to the signal reading mechanism (Figures 14A-14B and 15A, in the fingerprint sensing period T2 [of a first frame] all of the zones are connected to 163, and thus the first zone and the second zone are connected.), and in the second state, the multi-column pixel circuits corresponding to the second zone and the third zone are 

Regarding claim 7, Cheng et al. disclose the display module of claim 4, wherein the display module comprises a fourth zone, a fifth zone, and a sixth zone continuously arranged in a preset direction (Figures 14A and 14B show three zones connected alternately to every third column, where the zones are continuously arranged in a column direction. Thus a third zone is the 1st, 4th, 7th, etc., the fourth zone is the 2nd, 5th, 8th, etc., and the fifth zone is the 3rd, 6th, 9th, etc.), each of the fourth zone, the fifth zone and the sixth zone corresponding to a multi-column pixel circuit (The 3 zones are every third column, and thus corresponds to a multi-column pixel circuit), the fourth zone comprising a first partition and a second partition continuously arranged in a preset direction, and the sixth zone comprising a third partition and a fourth partition continuously arranged in a preset direction (The present specification defines “partitions” as the areas with and without the switching circuit and thus Figure 14A shows “partitions” for each of the zones in the column directions.); and
wherein the control mechanism is configured to control the pixel collection mechanism to be in a third state, a fourth state, or a fifth state through the first switching unit (Figure 15A, where a third state is a fingerprint sensing period T2 is a first frame, a fourth state is a fingerprint sensing period T2 is a second frame [not shown], and a fifth state is a fingerprint sensing period T2 is a third frame [not shown]), wherein in the third state, the multi-column pixel circuits corresponding to the first partition and the fourth 

Regarding claim 8, Cheng et al. disclose the display module of claim 7, wherein a column number of the multi-column pixel circuit corresponding to the first partition is equal to a column number of the multi-column pixel circuit corresponding to the fifth zone (As per the definition of partition in the specification [see claim 7], Figures 14A and 14B show that the “partitions” are equal to a number of columns of the zones.), and the column number of the multi-column pixel circuit corresponding to the fifth zone is equal to a column number of the multi-column pixel circuit corresponding to the fourth partition (As per the definition of partition in the specification [see claim 7], Figures 14A and 14B show that the “partitions” are equal to a number of columns of the zones.).

Regarding claim 9, Cheng et al. disclose the display module of claim 4, wherein the display module comprises a seventh zone and an eighth zone continuously arranged in a preset direction (Figures 14A and 14B show three zones connected alternately to every third column, where the zones are continuously arranged in a column direction. Thus a first zone is the 1st, 4th, 7th, etc., the second zone is the 2nd, 5th, 8th, etc.), each of the seventh zone and the eighth zone corresponding to a multi-column pixel circuit (The zones are every third column, and thus correspond to a multi-column pixel circuit); and
wherein the control mechanism is configured to control a multi-column pixel circuit corresponding to the seventh zone or a multi-column pixel circuit corresponding to the eighth zone to be connected to the signal reading mechanism through the first switching unit (Figures 14A and 14B and 15A, multi-column pixel circuits are controlled during T2 so that the zones are connected to 163 through mux1.).

Regarding claim 10, Cheng et al. disclose the display module of claim 4, further comprising a driving mechanism (Figure 3, 116 and paragraph [0036]), wherein the driving mechanism comprises a plurality of driving units (Paragraph [0036], digital circuit, an AFE circuit, etc. are a plurality of driving units.);
wherein the pixel circuit includes a photoelectric conversion unit (Figure 16, PD) and a second switching unit (Figure 16, RST, TX, BPT, SEL), the photoelectric conversion unit being connected to a bias voltage (Figure 16, GND is a bias voltage), and a first end and a second end of the second switching unit are respectively 
wherein each of the driving units is connected to a third end of the second switching unit of a row of pixel units and configured to control the corresponding second switching unit to switch on or off (The digital circuit, an AFE circuit, etc. are each connected to the third end, where SELc controls the ON/OFF, see paragraph [0075].).

Regarding claim 11, please refer to the rejection of claim 1, and furthermore Cheng et al. also disclose a touch method, applicable to the display module including the signal reading mechanism and divided into at least one zone (1 zone [entire display]), comprising:
obtaining a touch position (Figure 15A, T3 and paragraph [0071]); and
controlling at least one group of pixel circuits corresponding to the touch position to be connected to the signal reading mechanism (All of the pixel circuits are controlled, and thus the group corresponding to the touch position is controlled.).

Regarding claim 12, Cheng et al. disclose the method of claim 11, wherein the display module is provided with a touch sensor; obtaining the touch position comprising: obtaining at least one touch position through the touch sensor (Paragraph [0071], the touch position is obtained through the touch sensor, See also Figures 2-3.).

Regarding claim 13, Cheng et al. disclose the method of claim 11, wherein controlling at least one group of pixel circuits corresponding to the touch position to be connected to the signal reading mechanism comprises:
obtaining a mapping relation between the touch position and the zone, wherein each touch position in the mapping relation corresponds to the at least one zone (The touch coordinates are a “mapping relation” since there is only one zone as explained in claim 11.); and
controlling a multi-column pixel circuit corresponding to the at least one zone to be connected to the signal reading mechanism according to the obtained touch position and the mapping relation (Paragraph [0071] and Figures 14A and 14B and 15A, multi-column pixel circuits are controlled during T2 so that the zone is connected to 163, which is thus “according to” the touch position and the mapping relation.).

Regarding claim 14, this claim is rejected under the same rationale as claim 2.

Regarding claim 15, this claim is rejected under the same rationale as claim 3.

Regarding claim 16, please refer to the rejection of claim 11, and furthermore Cheng et al. also disclose a terminal, comprising:
a display module (Figure 1, 120) including a signal reading mechanism Figure 14A, 163) and divided into at least one zone (Figures 2 and 14A),
a processor (Figure 3, 123 and paragraph [0039].), and


Regarding claim 17, Cheng et al. disclose the terminal of claim 16, wherein the display module is provided with a touch sensor (Figure 2, 124 and paragraph [0034]), and the processor is further configured to obtain at least one touch position through the touch sensor (Paragraph [0071], the touch position is obtained through the touch sensor, See also Figures 2-3.).

Regarding claim 18, this claim is rejected under the same rationale as claim 13.

Regarding claim 19, this claim is rejected under the same rationale as claim 14.

Regarding claim 20, this claim is rejected under the same rationale as claim 15.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2021/0034833).

Regarding claim 6, Cheng et al. disclose the display module of claim 5, wherein the column number of the multi-column pixel circuit corresponding to the first zone is equal to a column number of the multi-column pixel circuit corresponding to the third 
Cheng et al. fail to explicitly teach wherein a column number of the multi-column pixel circuit corresponding to the second zone is greater than a column number of the multi-column pixel circuit corresponding to the first zone, however, it would have been an obvious design choice to “one of ordinary skill” in the art before the effective filing date of the claimed invention since it has been held that changing of size/proportion of claimed elements, in this case the size of the zones relative to one another [thus causing the number of columns in one zone to be larger than another], that does not affect a change in performance is thus not patentably distinct from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
4 March 2022